Citation Nr: 0433424	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for varicose veins of 
the legs.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied service connection for varicose veins 
of the legs, finding that the veteran had not presented new 
and material evidence to reopen his claim.  The veteran 
testified at an RO hearing in August 2002.  In August 2004, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.


FINDINGS OF FACT

1.  In May 1971, the RO denied the claim of service 
connection for bilateral varicose veins.  The veteran was 
notified of the adverse determination, but did not file an 
appeal.  Thus, the decision is now final.

2.  In December 1982 and October 1995, the RO denied service 
connection for varicose veins of the legs on the basis that 
the veteran had not submitted new and material evidence to 
reopen the claim.  The RO notified the veteran of these 
decision and his appellate rights, but the veteran did not 
file an appeal.

3.  Evidence received since the October 1995 RO decision is 
cumulative and redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for varicose veins of the 
legs.


CONCLUSIONS OF LAW

1.  The October 1995 RO decision denying the claim of service 
connection for varicose veins of the legs on the basis that 
new and material evidence had not been submitted to reopen 
the claim, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The veteran has not submitted new and material evidence 
since the final RO decision in October 1995, and thus the 
claim of service connection for varicose veins of the legs is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  



I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim.  This was accomplished by way of a 
June 2001 VA letter, which is prior to the August 2001 rating 
decision.  The RO notified the veteran again in January 2002 
and June 2002.

The RO notified the veteran of his responsibility to submit 
new and material evidence in support of his application to 
reopen his service connection claim.  Specifically, the RO 
requested any medical evidence pertaining to treatment for 
varicose veins prior to service.  The RO also notified the 
veteran that VA would obtain identified VA treatment records 
in the custody of a federal department or agency.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to the VA's requests for specific information.    

The RO notified the veteran why he was not entitled to 
service connection for varicose veins of the legs, based on 
new and material evidence in the August 2001 rating decision, 
the April 2002 statement of the case, and the supplemental 
statements of the case dated in August 2002 and September 
2002.  The RO notified the veteran of the laws and 
regulations pertaining to service connection based on new and 
material evidence, and provided a detailed explanation why 
service connection was not warranted for varicose veins of 
the legs under the applicable laws and regulations, based on 
the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.



II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, a June 2001 VA examination report, a June 1996 VA 
outpatient treatment report, and a November 1998 letter from 
a private physician.  The veteran indicated on a VA Form 9 
dated in April 2002 that he received VA medical treatment 
from November 1970 to August 1971.  The record shows that the 
RO considered VA treatment reports dated in November 1970 and 
May 1971.  In the September 2002 supplemental statement of 
the case, the RO stated that no additional VA medical records 
have been located.  In the August 2004 Board hearing, the 
veterans service representative stated that the VA hospital 
where the veteran received treatment closed down and many of 
the records were missing; and as a result there has been a 
lot of problems tracking the records down.  Based on the RO's 
and the veteran's efforts to obtain the VA medical records, 
the Board concludes that any further attempts would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3).  Moreover, the Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

The Board notes that the RO provided a VA examination in June 
2001, but that the VA examiner did not address the etiology 
of the veteran's disability.  The Board finds, however, that 
a VA exam is unnecessary in this case.  While the veteran has 
a current diagnosis of varicose veins of the legs, as 
discussed below, there is no evidence that the condition was 
incurred in or aggravated by service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In May 1971, the RO denied service connection for bilateral 
varicose veins.  The RO noted that service medical records 
showed that he was treated for varicose veins in service.  
The RO also noted that service medical records also showed 
that the veteran gave a history of life long bilateral 
varicose veins.  The RO also based their decision on the 
results of a May 1971 VA examination report.  This report 
revealed a diagnosis of mild bilateral varicose veins.  The 
RO concluded that the veteran had varicose veins prior to 
service with no increase in severity during service.  The 
veteran was provided notice of the decision in June 1971, but 
did not file an appeal.

In November 1983, the veteran filed an application to reopen 
the claim of service connection for bilateral varicose veins.  
In support of his claim he December 1979 and January 1980 
medical reports showing a diagnosis of varicose veins.  In 
December 1982, the RO denied the veteran's application to 
reopen the claim of service connection for varicose veins.  
The RO concluded that the medical evidence furnished is not 
new and material to the issue of whether his condition was 
aggravated in service.  The veteran was notified of the 
adverse determination in January 1982.  He, however, did not 
file an appeal.

In July 1995, the veteran filed a claim to reopen his service 
connection claim for varicose veins of the legs based on new 
and material evidence.  Evidence submitted at that time 
included a November 1970 VA medical record and an April 1993 
private medical record.

A November 1970 VA medical record shows that the veteran had 
varicose veins to the thighs and legs, with no complaints.  
An April 1993 private medical record shows the presence of a 
normal bilateral arterial flow profile with moderate calf and 
thigh vein, and a notation that chronic thrombophlebitis 
might be suggested at that time.      

In October 1995, the RO denied the veteran's claim of service 
connection for varicose veins of the legs, on the basis that 
the veteran had not submitted new and material evidence to 
reopen his claim.  Specifically, the RO noted that the claim 
previously had been denied because the condition existed 
prior to service; and neither report submitted by the veteran 
addressed the condition prior to service or treatment during 
service.  In November 1995, the RO notified the veteran of 
its decision and his appellate rights.  He did not file an 
appeal, and the October 1995 rating decision became final.  

In May 2001, the veteran filed an application to reopen his 
claim for service connection for varicose veins of the legs.  
In support of his application to reopen, the veteran notified 
the RO of new evidence, which the RO obtained, consisting of 
a June 1996 VA outpatient treatment report and a November 
1998 letter from a private physician.  Additionally, in June 
2001, the veteran underwent a general VA medical examination.  
The veteran also testified at an RO hearing in August 2002, 
and a Board hearing at the RO in August 2004.  

The June 1996 VA outpatient treatment report shows that the 
veteran was seen for complaints of soreness to the left 
ankle.  The November 1998 letter from a private physician 
shows a diagnosis of peripheral vascular insufficiency.   

The June 2001 VA examination report shows that the veteran 
stated he first began having problems with varicose veins 
while in service, due to long periods of standing and 
running.  Currently, he denies any swelling or ulceration.  
He used to wear support hose, but had to discontinue that 
because "they got to be too hot."  The veteran reports that 
his legs sometimes get numb and slightly achy, especially 
when he is on his feet for long periods of time.  Upon 
examination, the examiner found that both lower legs have a 
brownish, mottled discoloration and trace edema, with no 
ulcerations.  The examiner also found protruding venous 
plexus involving the inner aspect of the right leg and the 
outer and inner aspects of the left leg, which measure 1 to 
1.5 inches in the greatest diameter.  The diagnosis was 
varicose veins, bilateral lower extremities.  There is a note 
that the veteran did not show up for his venous Doppler study 
as scheduled.

In August 2002, the veteran testified at an RO hearing, and 
stated that he told the Army when he was drafted that he had 
varicose veins.  He also reported that his legs got worse 
after basic training from running and standing.  At the 
August 2004 Board hearing, the veterans service 
representative testified on the veteran's behalf that when he 
came into the military, his varicose veins were not that bad, 
but during his time in physical training they became so bad 
that he had to be discharged.  Thus, the representative 
asserted, his service aggravated his varicose veins.  The 
veteran further reported that since service, he has had 
problems with his legs and feet.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. 
§§ 20.302(a), 20.1104 (2004).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 
145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in May 2001, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence received since the final October 1995 RO decision 
includes a June 2001 VA examination report, which shows 
diagnoses of varicose veins, bilateral lower extremities; and 
the November 1998 letter from a private physician, which 
shows a diagnosis of peripheral vascular insufficiency.  The 
veteran also testified at the August 2002 RO and August 2004 
Board hearings that the prolonged standing and running in the 
military aggravated his varicose vein condition.  The 
additional evidence is neither new nor material.  The 
additional evidence consists of a diagnosis of varicose 
veins, bilateral lower extremities, and the veteran's 
assertions that his military service aggravated his 
condition.  This evidence was on file and considered at the 
time of the last RO final decision.  As such, it is not new.  
Moreover, the additional evidence is not material.  The 
additional evidence does not show that the veteran's varicose 
veins were incurred in or aggravated by service.  The 
veteran's subjective assertion that his varicose veins were 
aggravated by service is not material because as a lay 
person, he is not competent to comment on medical causation 
or medical etiology.  

In sum, the additional evidence is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the evidence submitted since the final October 1995 RO 
decision is neither new nor material.  See 38 C.F.R. § 3.156 
(2001).  Therefore, the claim of service connection for 
varicose veins of the legs remains denied.

In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply.  
Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for varicose 
veins of the legs.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



